UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-7525



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CHARLES KEITH,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CR-97-4; CA-02-135-1)


Submitted:   June 30, 2004                 Decided:   March 22, 2005


Before WIDENER, TRAXLER, and SHEDD, Circuit Judges.


Vacated in part and remanded by unpublished per curiam opinion.


Charles Keith, Appellant Pro Se. Thomas Oliver Mucklow, Assistant
United States Attorney, Paul Thomas Camilletti, OFFICE OF THE
UNITED STATES ATTORNEY, Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           We issued a certificate of appealability in response to

Charles Keith’s claims that counsel was ineffective for failing to

object to jury instructions that he alleged amended the indictment

as to Counts 20, 31, and 32 and Counts 5, 6, 7, 14, 15, and 24.

           We are of opinion that the jury instructions regarding

Counts 20, 31, and 32 and Counts 5, 6, 7, and 14 impermissibly

amended the indictment and that counsel was ineffective for failing

to object to the jury instructions that constructively amended the

indictment.

           The indictment charged Keith in Counts 20, 31, and 32

with violating 21 U.S.C. § 843 by using a communication facility to

commit drug trafficking crimes, namely distribution of drugs and

conspiracy to distribute drugs, in violation of 21 U.S.C. §§

841(a)(1) and 846.

           However, in charging the jury, the district court stated

that in order to find Keith guilty on these counts, the jury would

have to find that Keith “used a communication facility with the

intent to commit or facilitate the commission of the offense of

distribution    or   possession   with       the   intent   to    distribute   a

controlled substance.” (emphasis added) The court added possession

with   intent   to   distribute   in   the    disjunctive    as    a   predicate

offense, thereby broadening the indictment.




                                   - 2 -
          Possession with intent to distribute and distribution

under 21 U.S.C. § 841(a) are two separate offenses.               United States

v. Randall, 171 F.3d 195, 209 (4th Cir. 1999).             Thus, the district

court amended the indictment by instructing the jury on possession

with intent to distribute when that was not charged by the grand

jury. We therefore vacate Keith’s conviction on Counts 20, 31, and

32.

          Keith was indicted in Counts 5, 6, 7, and 14 with

violating 18 U.S.C. § 1956(a)(1)(A) and 18 U.S.C. § 2.                 He was also

charged   in    Counts   15    and     24    with   violating     18    U.S.C.   §

1956(a)(1)(A) and 18 U.S.C. § 2, and in addition in Counts 15 and

24 was charged with violating 18 U.S.C. § 1956(a)(1)(B).

          Subsection (B) of § 1956(a)(1) includes as an element of

the offense “knowing that the transaction is designed in whole or

in part . . . to conceal or disguise the nature, the location, the

source, the ownership, or the control of the proceeds of specified

unlawful activity.”

          Even    though      Keith    was    indicted     for    18    U.S.C.   §

1956(a)(1)(B)    only    in   Counts    15    and   24,   the    district   court

instructed the jury as to Counts 5, 6, 7, 14, 15, and 24, that “the

defendant must engage in the financial transaction with the intent

to promote the carrying on of specific unlawful activity or to

conceal or disguise the nature, location, source, ownership or

control of the proceeds.”


                                      - 3 -
           Therefore, the district court constructively amended the

indictment on Counts 5, 6, 7, and 14 by broadening the bases for

conviction to include violation of 18 U.S.C. § 1956(a)(1)(B), when

the indictment only charged Keith in those counts with violating 18

U.S.C. § 1956(a)(1)(A) and 18 U.S.C. § 2.       We therefore vacate

Keith’s conviction on Counts 5, 6, 7, and 14.

           The conviction of Keith is otherwise not disturbed, but

on remand Keith may be resentenced if the district court be so

advised.

           The government may reindict and retry Keith, on correct

instructions, on Counts 5, 6, 7, 14, 20, 31, and 32 should it be so

advised.   See United States v. Polowichak, 783 F.2d 410, 417 (4th

Cir. 1986).

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                    VACATED IN PART
                                                    AND REMANDED




                               - 4 -